Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 5/17/2021. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to claim limitation “a control to reduce a first quantization parameter that is used by one of the plurality of first processors to quantize a block” recited in claim 1 have been fully considered but they are not persuasive. Applicants contend the combination of TANAKA397 and Tanaka657does not teach the claimed feature above (Applicants’ Remarks dated 5/17/2021, p. 7-10).  However, the Examiner respectfully disagrees.  FIG. 34 and 36 of Tanaka657 illustrate a control circuit to decrease quantization width [e.g. when to increase the generated coding amount] that is used by one of the plurality of coding units 106 and 107 to quantize [e.g. FIG. 36; 135] a block in a slice.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”).
              Regarding claim 1 and 11, TANAKA discloses an encoder [e.g. FIG. 1; encoding apparatus] comprising: 
              a plurality of first processors [e.g. processor modules] each configured to encode one of a plurality of slices [e.g. FIG. 9-10; regions with large or small motion vectors] obtained by dividing image information [e.g. motion vector]; and 
              a second processor [e.g.107] configured to: 
                      generate reduced image information [e.g. smaller quantization parameter value] by reducing the image information; 
                     determine that a first block [e.g. a current block] is a preferential object block [e.g. a block that borders the detected motion boundary] when it is determined, based on a direction of a motion vector [e.g. FIG. 4; motion vector of a block] of the first block, the first block being included in the first reduced slice [e.g. a still region]; and 
                   perform, when it is determined that the first block is a preferential object block [e.g. a block that borders the detected motion boundary], a control [e.g. FIG. 1; 107] to reduce a first quantization parameter [e.g. smaller quantization parameter value] that is used by one processor [e.g. encoding module] to quantize a block [e.g. FIG. 1; module 107; quantization of a block] corresponding to the first block among a plurality of blocks [blocks in the still region] included in a first slice [still region] corresponding to the first reduced slice.	 
             Although TANAKA discloses the first block is encoded with reference [e.g. FIG. 3 and 4; reference blocks] among a plurality of reduced slices [e.g. FIG. 9-10, still regions or boundaries of still and moving regions], it is noted TANAKA differs to the present invention in that TANAKA fails to explicitly  disclose multiple encoders and the detail of the reference block.
             However, Tanaka657 teaches the well-known concept of a control [e.g. FIG. 1; 107] to reduce a first quantization parameter [e.g. FIG. 36; decreased quantization width] that is used by one of the 
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video encoding system disclosed by TANAKA to exploit the well-known concept of block prediction technique taught by Tanaka657as above, in order to provide coding process that can be executed more efficiently [See Tanaka657; [0489]].
              Regarding claim 2 and 12, TANAKA and Tanaka657 further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an inter prediction [e.g. TANAKA; FIG. 1; inter prediction], when the first block is a block located at an upper end of the first reduced slice [e.g. Tanaka657; FIG. 54], and when a magnitude of a vertical component of the motion vector of the first block is less than 0 [the motion vector is directing downward in the vertical direction].  
              Regarding claim 3 and 13, TANAKA and Tanaka657 further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an inter prediction [e.g. TANAKA; FIG. 1; inter prediction], when the first block is a block located at a lower end of the first reduced slice [e.g. Tanaka657: FIG. 54], and when a magnitude of a vertical component of the motion vector of the first block is more than 0 [the motion vector is directing upward in the vertical direction].  
              Regarding claim 4 and 14, TANAKA further disclose determining that the first block is a preferential object block when the first block is a block to be encoded by an intra prediction [e.g. FIG. 1; intra prediction] and when the first block is a block located at an upper end of the first reduced slice [e.g. FIG. 4].  
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”) and Leontaris et al (US 20110090960 A1).
              Regarding claim 5 and 15, TANAKA further disclose second processor is further configured to: perform, when the first block is to be encoded by a prediction [e.g. FIG. 1; inter/intra-prediction] in which the first block is encoded with reference to a second block and a third block [e.g. FIG. 4-6; reference blocks], a control to make the first quantization parameter smaller than a second quantization parameter in a case where the second block or the third block is not a preferential object block [e.g. FIG. 8; set smaller quantization parameter for the border block], but TANAKA fails to disclose the detail of inter prediction.
             However, Leontaris teaches the well-known concept of performing when the first block is to be encoded by a bidirectional prediction [e.g. FIG. 1 and 3; motion compensated prediction from past and future frames] in which the first block is encoded with reference to a second block in a forward direction [306] and a third block in a backward direction [e.g. 302].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video encoding system disclosed by TANAKA to exploit the well-known concept of block prediction technique taught by Tanaka657 and well-known bidirectional prediction technique taught by Leontaris as above, in order to provide coding process that can be executed more efficiently [See Tanaka657; [0489]] and more accurate rate control [See Leontaris; [0003 and 0088]].
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20100135397 A1) in view of Tanaka et al (US 20120099657 A1; hereafter “Tanaka657”) and NISHITANI et al (US 20140286403 A1).
              Regarding claim 6 and 16, although TANAKA further disclose adjusting the first quantization parameter [e.g. FIG. 1], TANAKA fails to disclose the detail of changing the quantization parameter. 
              However, NISHITANI teaches the well-known concept of changing the quantization parameter [e.g. FIG. 1; 110] based on the direction of the intra prediction of the first block when the first block is a block to be encoded by the intra prediction [e.g. FIG. 1 and 38; e.g. setting QP based on intra prediction direction].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US 6181821 B1).
Wenger et al (US 20040179591 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHUBING REN/Primary Examiner, Art Unit 2483